DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to Drawing Objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 2-4 & 7 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 2-4 & 7 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 102(a)(1)/(a)(2) Rejection of Claim 1 has been fully considered and are persuasive.  The 35 USC 102(a)(1)/(a)(2) Rejection of Claim 1 has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of the proposed amendments, as stated below. 
Applicant’s arguments, with respect to 35 USC 103 Rejection of Claims 2-8 have been fully considered and are persuasive.  The 35 USC 103 Rejection of Claims 2-8 have been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of the proposed amendments, as stated below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Ln 18, the limitation “an initial thickness” is indefinite for failing to particularly point out and distinctly claim when an initial thickness is determined, whether before installation in the press, before use of the material in the press, between each successive operation of the press, or some other condition.
Claim 3 is rejected for being dependent on claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wolnosky, in view of Story, et alia (US 4,745,792), hereinafter Story and Chen (US 2008/0168821), hereinafter Chen. 
Regarding Claim 1, Wolnosky discloses a fine blanking press (10) (Col 2, Ln 8-9) comprising an upper die (18) (Col 2, Ln 14; Fig 1); a lower die (16) (Col 2, Ln 13; Fig 1); and a guide mechanism (22) (Col 2, Ln 15; Fig 1 ); wherein a punch (54) (Col 2, Ln 36; Fig 1) is provided at the upper die, and an upper blank holder (34) (Col 2, Ln 25; Fig 1) is provided at an outer circumference of the punch; a counter punch (44) (Col 2, Ln 36; Fig 1) is provided at the lower die, and a lower blank holder (24) (Col 2, Ln 20; Fig 1) is provided at an outer circumference of the counter punch; and during a fine blanking process, a vertical pressure is exerted on a base sheet (38) (Col 2, Ln 29; Fig 1) by the upper blank holder and the lower blank holder for tightly fixing the base sheet, and at friction material regions. 
Wolnosky is silent to a buffer layer. 
Story teaches a press for forming sheet metal (Col 1, Ln 5), an analogous art related to fine blanking. Story further teaches the buffer layer (34) on an upper blank holder during the process, the buffer layer directly contacts a surface of the base sheet (Col 4, Ln 45-47). Story further teaches the buffer layer may be a rubber material (Col 4, Ln 42), and the advantage of the buffer layer directly contacts a surface of the base sheet, in that it may be beneficial to prevent abrading or scuffing the blank due to the pressure of the clamping action of the blankholder (Col 4, Ln 41-47). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fine blanking press, disclosed by Wolnosky, to include a buffer layer on the upper blank holder, as taught by Story to prevent abrading or scuffing the blank due to the pressure of the clamping action of the blankholder. 
Wolnosky and Story are not explicit to buffer layer provided at a top of the lower blank holder, however Story teaches the buffer layer on the lower surface of the upper blankholder. It would have been obvious to one of ordinary skill in the art at the time of filing to provide an blankholder ring (as taught by Story) at a top of the lower blank holder a mere duplication of parts (see MPEP 2144.04) provide the expected function of gripping without abrading or scraping the blank on both contacted surfaces of the blank. 
Combined Wolnosky/Story is silent to a bottom of the upper blank holder and a top of the lower blank holder are respectively recessed to form a ring groove where the buffer layer is provided inside the ring groove. 
Chen teaches it is known to provide a groove (20) to shelter the elastic element (200) for gripping the work material during a pressing operation (Para [0013], Ln 6, 10). 
It would also therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fine blanking press, disclosed by Wolnosky, to include a recess to form a ring groove, as taught by Chen, to contain the buffer layer, as taught by Story, and that the result of the addition of the buffer layer, would be to transfer the force typically transmitted to the workpiece by the blankholder, instead to the buffer layer and then to the workpiece, thus sheltering the workpiece (i.e., the friction layer) from direct contact with the blankholder. 
It would also therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the force transmitted to the workpiece through the buffer layer, that the buffer layer, being a flexible material (i.e. rubber), would provide a transformation of the vertical pressure of the press to a flexible pressure, as the rubber deformed by flexing due to the press pressure applied. 
Regarding Claim 2, combined Wolnosky/Story/Chen teaches all aspects of the claimed invention, as stated above.  Wolnosky is silent to a sum of a thickness of the buffer layer and an initial thickness of the friction material layers is larger than a depth of the ring groove. 
Chen teaches a press, a related art.  Chen further teaches a lower die (2) (Para [0013], Ln 3) having a groove (20) in the upper surface of the lower die (Para [0013], Ln 6), having a buffer layer (200) contained within the groove (Para [0013], Ln 10-11; as illustrated in at least Fig 3).  Chen further teaches the advantage of the buffer layer (200) serves to increase the tightness in punching operation and to avoid the punching traces in punching operation and the noise in punching operation can be reduced (Para [0013], Ln 11-14).  As Chen teaches the buffer layer fills the groove, a workpiece placed upon the buffer layer would result in the sum of thickness of the buffer layer and an initial thickness of the workpiece is larger than a depth of the ring groove. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fine blanking press, disclosed by combined Wolnosky/Storey, to include a ring groove to contain the buffer layer, as taught by Chen, to increase the tightness in punching operation, to avoid the punching traces in punching operation and reduce the noise in punching operation. 
Examiner notes the limitation an initial thickness of the friction material layers has been interpreted to mean to uncompressed thickness of the friction material prior to the pressing cycle producing the finished workpiece, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 3, combined Wolnosky/Story/Chen teaches all elements of the claimed invention as stated above. Combined Wolnosky/Story/Chen is not explicit to the depth of the ring grooves is 5-10 mm larger than the thickness of the buffer layer.  However, Examiner notes the depth of the ring groove is dependent upon the thickness of the workpiece (Chen Fig 3 illustrates the workpiece and buffer layer thickness compared to the groove depth) and thus as a variable product condition, would be expected to be consistent with product requirements. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fine blanking press, as taught by combined Wolnosky/Story/Chen, to make the depth of the ring grooves 5-10 mm larger than the thickness of the buffer layer, consistent with product requirements. 
Regarding Claim 4, combined Wolnosky/Story/Chen teaches all elements of the claimed invention as stated above. Wolnosky further discloses a hydraulic piston (86), (60) (Col 2, Ln 68; Fig 1). Wolnosky is silent to the hydraulic piston being between the buffer layer and an end surface of the ring groove opposite to the base sheet. 
Story teaches the buffer layer is provided at an end surface of the hydraulic piston (14) (Fig 1) and Examiner notes the ring groove and buffer layer edges would be consistent with each other, as stated above, and therefore the hydraulic piston would also be between an end surface of the ring groove opposite to the base sheet. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fine blanking press, as taught by combined Wolnosky/Story, to locate the hydraulic piston being between the buffer layer and an end surface of the ring groove opposite to the base sheet, as further taught by Story, to prevent abrading or scuffing the blank due to the pressure of the clamping action of the blankholder segments. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wolnosky, in view of Story and Chen and further in view of Ueki, et alia (US 2008/0014036), hereinafter Ueki. 
Regarding Claim 5, combined Wolnosky/Story/Chen combination teaches all elements of the claimed invention as stated above. Combined Wolnosky/Story/Chen is silent to the upper blank holder and the lower blank holder each have a plane structure at an inner side of the ring groove, and have a combination of V-shaped and plane structures at an outer side of the ring groove. 
Ueki teaches a fine blanking process and apparatus for carrying out the process. (Para [0004], Ln 1-11 ). Ueki further teaches the upper blank holder has a plane structure at an inner side of the buffer layer, and have a combination of V-shaped and plane structures at an outer side of a buffer layer (Fig 1 a). Ueki teaches the advantage of the combination of V-shaped and plane structures at an outer side of the buffer layer is that the workpiece, which tends to expand in a direction perpendicular to the direction of movement of the punch (i.e., horizontally in FIG. 1 (b)), is held by the V-ring (22) so that the compression force applied to the workpiece is enhanced (Para [0026], Ln 8-12). 
Examiner notes that, as stated above, the ring groove and buffer layer are located together, and that any reference to the location of the buffer layer also locates the ring groove. 
Ueki is not explicit to the lower blank holder has a plane structure at an inner side of the ring groove and has a combination of V-shaped and plane structures at an outer side of the ring groove, however having taught the structure, and its advantage, on the upper blank holder, duplicating the arrangement on the lower blank holder would be obvious to a skilled Artisan a simple substitution of known elements to produce an expected result, as taught by Ueki. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fine blanking press, as taught by combined Wolnosky/Story/Chen, to add the lower blank holder having a plane structure at an inner side of the ring groove and having a combination of V-shaped and plane structures at an outer side of the ring groove, as taught by Ueki, so that the compression force applied to the workpiece is enhanced. 
Regarding Claim 6, combined Wolnosky/Story/Chen/Ueki teaches all elements of the claimed invention as stated above. Combined Wolnosky/Story/Chen/Ueki further teaches an edge of the V-shaped structure has an angle of 90° (Ueki, Fig 1 a illustrates the V­shaped structure as substantially 90°). Combined Wolnosky/Story/Chen/Ueki is not explicit to a distance between the edge of the V-shaped structure and an outer side of the friction material layer is 5-10 mm. 
Examiner notes that "a distance between the edge of the V-shaped structure and an outer side of the friction material layer is 5-10 mm" has not been recited with any criticality. As noted above the size of the workpiece, (i.e., the friction material layer) is a variable object and as such the dimensions of elements and locations of specific elements in relation to other elements pertaining to the size, shape or other variable physical characteristics of the workpiece would depend on the desired physical characteristics of the finished workpiece. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fine blanking press, as taught by combined Wolnosky/Story/Chen/Ueki, to position the edge of the V-shaped structure and an outer side of the workpiece to be 5-10 mm, consistent with product requirements. 
Regarding Claim 7, combined Wolnosky/Story/Chen/Ueki teaches all elements of the claimed invention as stated above. Combined Wolnosky/Story/Chen/Ueki further teaches the buffer layer is made of an elastic material (Story, Col 4, Ln 41-42 teaches the buffer [34] is hard rubber, a material known to be elastic). 
Claim 8, is rejected under 35 U.S.C. 103 as being unpatentable over Wolnosky, in view of Story, Chen and Bassett, et alia (US 2006/0231369), hereinafter Bassett, Murphy, et alia (US 2004/0129380), hereinafter Murphy, Wolnosky, and Steinmetz, et alia (US 2013/0270059), hereinafter Steinmetz. 
Regarding Claim 8, combined Wolnosky/Story/Chen discloses all elements of the claimed invention as stated above.  Examiner notes the order of steps is not recited with criticality. 
Combined Wolnosky/Story/Chen is silent to sintering friction material powders on both sides of the base sheet in a hot-pressing process for obtaining a multilayer sheet.  Bassett teaches a method for sintering friction material powders on both sides [30] & [32], Para [0020] Ln 1; Fig 1) of the base sheet (24) in a hot-pressing process (Para [0024], Ln 17-20) for obtaining a multilayer sheet (Fig 1). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fine blanking method, using the fine blanking device as disclosed by combined Wolnosky/Story/Chen, to include the step of sintering friction material powders on both sides of the base sheet in a hot-pressing process for obtaining a multilayer sheet, as taught by Bassett, in order to produce a sintered multilayer sheet in a hot-pressing process. 
Combined Wolnosky/Story/Chen is silent to trimming the sintered friction material layers; and planishing the multilayer sheet by hot pressing. Murphy teaches a method and device (Para [0001], Ln 1-3) for making a multilayer (Para [0002], Ln 3-4) sheet of friction material (Para [0001], Ln 1-3).  Murphy further teaches trimming the sintered friction material layers ( Para [0003], Ln 1 -4). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fine blanking method, using the fine blanking device as disclosed by combined Wolnosky/Story/Chen, to include the step of trimming the sintered friction material layers, as taught by Murphy, to produce a product of desired shape and size. 
Combined Wolnosky/Story/Chen/Bassett teaches planishing the multilayer sheet by hot pressing.  Examiner notes the step of pressing the workpiece using the press of combined Wolnosky/Story/Chen under pressure, as disclosed by combined Wolnosky/Story/Chen, would result in the substantially uniform surface consistent with planishing and Bassett teaches this device and method may be applied to the multilayer sheet by hot pressing. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fine blanking method, including the step of planishing the workpiece, using the fine blanking device as disclosed by combined Wolnosky/Story/Chen, to include the step of planishing the multilayer sheet by hot pressing as taught by Bassett, to produce a desired surface of the workpiece. 
Examiner further notes the step of "planishing the multilayer sheet by hot pressing" is not recited with any criticality nor finish requirements recited resulting from the planishing action. For the purpose of examining the claims and advancing prosecution, the step of "planishing the multilayer sheet by hot pressing" has been interpreted as the result of the pressing action of the press on the workpiece. 
Combined Wolnosky/Story/Chen/Bassett discloses tightly fixing the workpiece, a multilayer sheet (Para [0024], Ln 17-20; as illustrated in Fig 3) by the upper blank holder and the lower blank holder by exerting a vertical pressure, as stated above, wherein the vertical pressure is transformed into a flexible pressure by the buffer layer, as stated above.  Combined Wolnosky/Story/Chen further discloses the workpiece is tightly fixed while being protected (Examiner notes the blankholder fixes the workpiece during the pressing operation and since the workpiece surface is covered by the blankholders and punches, it is protected against the outside environment). 
Combined Wolnosky/Story/Chen is silent to friction-material regions and trimmed friction material layers.  Murphy, as stated above, teaches trimming friction material layers of the multilayer sheet, which would have friction material regions, which would be pressed in the process of manufacture. 
Combined Wolnosky/Story/Chen discloses exerting a pre-compacting force on blanking regions of the workpiece by the punch and the counter punch for applying a three­dimensional compressive stress (as illustrated in at least Fig 1, the section shows the workpiece restrained on all sides and the same is interpreted for the front/rear, not shown, areas, thus constraining the workpiece under pressure in three dimensions). 
Combined Wolnosky/Story/Chen teaches enabling the upper die and the lower die to move downward synchronously to cut a sheet (Wolnosky, Fig 1). 
Although combined Wolnosky/Story/Chen discloses fine blanking a workpiece, combined Wolnosky/Story/Chen is not explicit to the form of the blanked workpiece and is silent to forming a tooth profile with an absolute shear fractural surface.  Examiner notes the limitation "an absolute shear fractural surface" is not further defined within the instant application and is not recited with any criticality.  The limitation "an absolute shear fractural surface" has been interpreted to mean the cut surface adjacent to the clamped surface of the workpiece, resulting from the fine blanking process. 
Steinmetz teaches a method for producing a multilayer fiction disc having teeth (Para [0001], Ln 1-2; Fig 1; Para [0027], Ln 1-3).  Steinmetz further teaches pressing such that tooth profile with an absolute shear fractural surface is formed (Para [0050], Ln 4-7). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fine blanking method, using the fine blanking device as disclosed by combined Wolnosky/Story/Chen, to include the specific form of the blanked workpiece, i.e., pressing such that tooth profile with an absolute shear fractural surface is formed, in order to produce the complete product in a single step and reduce operation costs and cycle times. 
Combined Wolnosky/Story/Chen/Bassett teaches cutting off a fixing indentation on the base sheet at an outer side (Schlatter, Fig 3) of the friction material layers (Bassett, Para [0002], Ln 3) for obtaining a finished friction plate product with friction material layers (Bassett, Fig 1 illustrates the finished a finished friction plate product with friction material layers). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fine blanking method, using the fine blanking device as disclosed by combined Wolnosky/Story/Chen, to cutting off a fixing indentation on the base sheet at an outer side of the workpiece, and that workpiece could comprise a finished friction plate product with friction material layers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Page (US 3,724,247), hereinafter Page.  Page teaches a press having a blankholder and buffer layer. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725